Citation Nr: 0740765	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to October 
1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2005 decision by the RO.

The veteran and his wife testified at a hearing held at the 
RO during August 2007 before the undersigned Board member.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO found the veteran 
to be permanently and totally disabled due to service-
connected hydrocephalus secondary to aqueductal stenosis with 
multiple shunt replacements and revisions and residual 
cognitive impairment.

2.  The veteran has loss of use of both lower extremities 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. § 2101 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

The record reflects that the veteran has been service-
connected for hydrocephalus secondary to aqueductal stenosis 
from November 1, 1968, the day after he was released from 
service.  He underwent a craniotomy with a shunt during 
service.  The veteran was a Navy pilot during the Vietnam 
War.  It was felt that his condition was due to flying in 
unpressurized airplanes.  His chronic hydrocephalus has 
worsened over the years.  His condition was rated as 30 
percent disabling since November 1970.  By a rating January 
1995 rating decision, the RO increased the veteran's 
disability rating from 30 percent to 50 percent.  At that 
time a neurological examination showed that the veteran had 
difficulty with his balance, some memory impairment for 
recent events, and some cognitive and concentration 
difficulty.  Cerebellar dysfunction in the form of dysmetria 
and dystaxia was shown in all four extremities bilaterally, 
and poor alternating movements on the left more than the 
right.  He had difficulty with tandem gait and mildly 
increase base gait on walking.  

By June 2000 rating decisions, the RO found that the veteran 
was not competent to handle disbursement of VA funds and 
appointed his wife as beneficiary.  The RO also granted an 
increase in the veteran's service-connected hydrocephalus 
from 50 percent to 100 percent and granted entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person.  At that time the 
evidence showed that the veteran's employment ended in 1995.  
He had undergone additional shunt replacement surgeries in 
1998 and 1999.  VA examinations showed obvious significant 
cognitive decline since the last VA examination in December 
1994.  Although he was physically capable of doing his 
activities of daily living, he was unable to do anything 
without prompting from his wife.  There was significant short 
term memory loss, and he required constant supervision from 
his wife.  His wife traveled several days per month in her 
in-home business, and when she was away she had a man stay 
with the veteran to watch him, cook for him, and assist him 
with his daily activities.  Testing had shown cognitive 
functioning from average to borderline level, and 
deterioration of memory to an extraordinarily marginal level.        

A VA examiner in December 1999 observed that the upper and 
lower extremities showed no functional impairment with regard 
to strength and mobility.  From a strictly motor standpoint, 
the veteran's ability for self-feeding, clothing, shaving, 
and attending the needs of nature were unimpaired.  His 
cognitive abilities were what required supervision of those 
activities.  The lower extremities showed normal muscle tone, 
strength, and bulk, with no contractures.  There was some 
impairment with balance.  He was unable to do heel to toe 
walking.  His gait was a little wide based and somewhat slow.  
The examiner further observed that the veteran did have 
problems with dizziness and balance which had persisted since 
the late 1960s.  He has used a cane at home and has fallen.  
He would get lost without supervision.  He could not find the 
bathroom by himself, and then he could not find his way back 
to his chair.  He would be physically able to walk without 
the assistance of another person, but frequently required a 
cane.  The examiner estimated that the veteran would be 
physically able to walk five or six blocks, but he would need 
supervision.  The veteran was diagnosed with hydrocephalus 
secondary to aqueductal stenosis.  He opined that the veteran 
needed constant supervision without which he would require 
institutionalized care.  

In September 2004, the veteran filed the current claim for 
specially adapted housing or special home adaptation grant.  
The record contains a May 2005 letter from Dr. J.B., 
Professor and Chairman of the Department of Neurology at 
Loyola University Medical Center who stated that the veteran 
was his patient.  Dr. J.B. noted that, due to the veteran's 
hydrocephalus which had required multiple shunt revisions to 
his brain, he had remained with poor balance and very poor 
cognitive skills.  He also has a seizure disorder.  Dr. J.B. 
stated that, due to his condition, the veteran had lost use 
of his upper and lower extremities without the aid of canes 
or wheelchairs.  At the August 2007 hearing, the veteran's 
wife testified that Dr. J.B. was the veteran's regular 
private neurologist. 

At the August 2007 hearing, the veteran's wife testified that 
they had had a caregiver for the last three years.  The 
veteran has magnetic alarms on his bed and his recliner chair 
to alert the caregiver or her if the veteran gets up because 
he is impulsive and unable to move safely by himself.  She 
stated that the veteran's ability to be mobile was 
nonfunctional and scary.  When he is not in his wheelchair or 
in the bed, he needs the assistance of a walker and the 
caregiver just to move from chair to chair.  It is too 
dangerous for him to operate the walker by himself because 
his balance is so poor that he and the walker would end up in 
any direction.  She and/or the caregiver have a good grip on 
him everywhere they go.  The veteran testified that he was 
able get to the bathroom with the assistance of a cane or 
wheelchair; he was not able to walk down the street.  He was 
only able to stand unassisted for about a minute, and he had 
fallen.  The veteran's wife also testified that in June 2006 
they had moved from a townhouse to a condominium in an 
elevator building because at the townhouse the veteran had to 
go down several steps to the garage and it had become too 
dangerous.  

The veteran's wife also testified that the veteran was seen 
in October 2006 by the VA neurologist, Dr. J.C., who had 
conducted C&P examinations in October 2005 in connection with 
the pending claim.  That examination report does not appear 
to have been included in the file.  The veteran's wife 
testified that Dr. J.C. only spent about 15 minutes with her 
and the veteran, most of it typing his report.  The physical 
examination consisted of asking the veteran to stand and take 
a few steps.  He was raised from his wheelchair, walked a 
step or two, and fell into the doctor.  

The record contains an extensive December 2003 examination 
report by a neuropsychologist at the Loyola University 
Medical Center.  The veteran's regular neurologist, Dr. J.B., 
had referred him for this examination.  The examiner 
concluded that the veteran's neurocognitive test results were 
indicative of a mild to moderate dementia, which appeared to 
be attributable to his history of hydrocephalus, multiple 
shunt revisions, and ischemic stroke.  He stated that the 
veteran clearly required supervision of all activities of 
daily living, including personal hygiene.

In an October 2005 VA neurological C&P examination report, 
Dr. J.C. noted that the veteran's wife had reported that the 
veteran had residual weakness in his lower extremities with 
limited ambulation, that he walked with the help of a walker, 
and had a tendency to fall.  Dr. J.C. observed that the 
veteran's gait was unsteady and wide based, that he had a 
tendency to fall, and that he required assistance in 
ambulation.  He concluded that the veteran's history of 
hydrocephalus from aqueductal stenosis and multiple revisions 
and strokes with residual weakness was severely limiting his 
activities of daily living.  

In a December 2005 addendum (requested by the RO) to Dr. 
J.C.'s October 2005 examination report, Dr. D.J.P., 
apparently after only reviewing Dr. J.C.'s report, stated 
that the veteran had no abnormality of his hands or feet, and 
that all his functional problems were neurological as 
described by Dr. J.C.  He noted that the veteran did need a 
wheelchair for distances beyond 100 feet.

While the addendum by Dr. D.J.P. is perhaps too brief and 
incomplete, inasmuch as it does not state how the veteran was 
able to ambulate 100 feet before needing a wheelchair, and 
the most recent December 2006 examination report by Dr. J.C. 
has not been obtained for the record, the Board concludes 
that the available evidence is sufficient to find that the 
credible evidence supports a finding that the veteran has 
lost the use of both lower extremities so as to preclude 
locomotion without the aid of a walker with the further 
assistance of a caregiver and a wheelchair.  The Board notes 
that the veteran's wife is competent to testify about what 
she has observed and experienced with regard to how the 
veteran's service-connected hydrocephalus has affected his 
ability to ambulate.  She is also competent to testify about 
what she observed in Dr. J.C.'s office during December 2006.  
38 C.F.R. § 3.159 (a)(2) (2007); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In the most recent VA examination report in October 2005, Dr. 
J.C. made the objective observation that the veteran's gait 
was unsteady and wide based, that he had a tendency to fall, 
and that he required assistance in ambulation.  He concluded 
that the veteran's history of hydrocephalus from aqueductal 
stenosis and multiple revisions and strokes with residual 
weakness was severely limiting his activities of daily 
living.  In May 2005 the veteran's regular private 
neurologist, Dr. J.B., stated in a letter that, due to his 
condition of chronic hydrocephalus, the veteran had lost use 
of his upper and lower extremities without the aid of canes 
or wheelchairs.  The medical evidence shows that the 
veteran's condition has deteriorated since December 1999.  
The credible medical evidence also shows that the veteran is 
unable to ambulate without assistance, and it is attributable 
to his service-connected disability.                   








	(CONTINUED ON NEXT PAGE)
Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a (2007).  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.  Thus, the 
issue of entitlement to a special home adaptation grant is 
moot.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


